Citation Nr: 1210892	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-41 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO decision, which denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Veteran contends that he has hearing loss and tinnitus as a result of his military service.  The Veteran asserted in his April 2008 notice of disagreement (NOD) that he has had these problems ever since he was in service.  The Veteran asserted in an October 2007 statement that, while undergoing infiltration training in 1963 at Fort Ord, California, an explosive charge went off about 4 feet from him.  The Veteran claims that this explosion left him with a temporary loss of hearing, and his ears have been ringing ever since.  He claims that he sought treatment at Fort Ord Post Hospital.  

A review of the active duty service treatment records reveals no complaints, treatment, or diagnoses of hearing loss or tinnitus.  



Upon examination at enlistment into service, a March 1963 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
5 (15)
0 (10)
5 (15) 
0 (5)
The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.

Upon examination at separation from service, a March 1966 summary report of examination for organic hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)
X
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
X 
-5 (0)
The aforementioned table reflects ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.

The claims file contains VA audiological consultation records.  The Veteran was noted in these treatment records as having hearing loss and tinnitus.  In a December 2008 VA treatment record, it was noted that the Veteran worked in construction.  

In February 1999, the Veteran underwent a VA audiological examination.  The examiner reviewed the claims file.  The Veteran reported difficulty understanding conversational speech, especially in background noise, and indicated that he cannot hear various beeps or alarms.  He reported that these problems were first noticed 10 to 15 years ago and have become worse over time.  It was noted that the Veteran has a history of loud noise exposure (frequent rifle fire and diesel truck driving in service; construction work for 29 civilian years).  Hearing protection devices were seldom worn.  The Veteran also reported a near constant, high pitched steady crickets and low roar tinnitus bilaterally, worse in the left ear.  He indicated that he first noticed this problem 10 to 15 years ago but it is not associated with a specific event.  Audiological testing revealed that the Veteran met the criteria for hearing loss according to VA standards.    
The claims file contains a December 2007 statement from a fellow service member who served with the Veteran.  This service member asserted that they were not given ear plugs at any time during basic training and their ears would ring for a few days after visiting the firing range.  This service member also recalled an incident in training where they were crawling through the mud and under barbed wire and explosions were set off all around them.  As a result, they could not hear a thing for hours after the exercise.  

The claims file also contains a statement from the Veteran's wife, in which she reported noticing that the Veteran's hearing was not what it was before he went into the military.  She indicated that the Veteran asserted that an explosive charge was set off within 5 feet of his person and that his hearing has gone down hill since then.  She indicated that they tolerated the hearing situation until 1994, at which time he sought treatment.  She also indicated that, when he came home from the military, he applied for a job at North America, an aviation facility, and flunked the hearing test.    

The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

In this case, as the Veteran has reported that he has had hearing impairment and tinnitus since his active duty service, an observation that he is competent to make, the Board finds that the necessity for a VA audiological examination is shown for the proper assessment of the Veteran's claims for service connection for tinnitus and hearing loss.  38 U.S.C.A. § 5103A (West 2002).  As such, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of tinnitus or bilateral hearing loss that was caused or aggravated by his military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Further, the Board notes that the Veteran indicated in his October 2007 claim that he received treatment at RJ Hearing in 1994.  The Board notes that the claims file contains a 1994 audiogram from RJ Hearing.  It is unclear as to whether this single audiogram is the complete record of treatment the Veteran received at RJ Hearing.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, any and all available medical records from RJ Hearing should be associated with the claims file.  Moreover, the RO should take this opportunity to associate with the claims file any pertinent VA treatment records that have not already been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the issues on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from RJ Hearing from 1994.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

2. Obtain and associate with the claims file any and all pertinent VA treatment records that have not already been associated with the claims file.

3. After the above development has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss and tinnitus.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hearing loss of either ear or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss of either ear or tinnitus was caused or aggravated by his service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


